DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it has poor grammar (elaborated upon below) and is very much a claim restatement as opposed to a narrative explanation. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 1–3 are objected to because of the following informalities:
Each of claims 1–3 features extensive poor grammar, such that pointing out each error would involve arguing for rewriting much of the claim. Given that the grammar in the specification is acceptable, the Office trusts that Applicant can make the appropriate amendments. Applicant should make sure to begin independent claim 1 with the indefinite article, and dependent claims 2 and 3 with the definite article.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1–3, the phrase “or similar” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or similar"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Like the objection to the claims for grammar, claims 1 and 2 seem replete with antecedent basis issues that are too numerous to list. The Office trusts that Applicant can correct these along with the grammar.

Allowable Subject Matter
Claims 1–3 would be allowable if rewritten or amended to overcome objections as well as the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The claim has an atypical arrangement of features, primarily with its two straw-like elements (suction nozzle 3, suction duct 4) and its two filters (output filter 6, input filter 7). Ordinarily, one of each of these would suffice, but perhaps a case for obvious could be made given that some pieces of prior art have two of one type of element. Nonetheless, the claimed first compartment having a wall with the output filter is even more particular, and in combination with the rest of the claim, not rendered obvious by the prior art of record.
Zoss et al. (US Pub. 2010/0003379) discloses a similar wall in a compartment, but does not feature or invite a suction duct.
Ruprecht (US Pat. 9,988,177) features a suction duct, a suction nozzle, and first and second filters (see fig. 11), but there is no wall within a first compartment provided with one of the filters.
Other relevant prior art: Shen (US Pub. 2011/0226133), Chen (CN 201718928 U), Wan (CN 104352134 A), Waggoner et al. (WO 2016/081925 A1), Cheng (CN 109124242 A, does not antedate this application), Meyers (CN 105775370 B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/               Primary Examiner, Art Unit 3761